DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US Pub No 2017/0211431).
In regard to claim 7, 
Hashimoto discloses a system for controlling a variable oil pump (Paragraph 0012: “An oil supply device for an engine according to an aspect of the present invention includes a variable capacity oil pump”), comprising: 
a variable oil pump (81, Fig 5) configured to vary a discharge pressure of oil (again see Paragraph 0012 as mentioned above, also see Paragraph 0056: “oil supply device 200 includes a variable capacity oil pump 81”); 
an actuator (“oil control valve” 84) operated to vary the discharge pressure of the oil of the variable oil pump (Paragraph 0065: “the discharge amount of the oil pump 81 is changed by causing the oil control valve 84 to control the flow rate of oil”); and 
a controller (60) configured to turn the actuator on or off (Paragraph 0075: “controller 60 determines an operating condition of the engine 100 on the basis of various detection results, and controls the oil control valve 84”), 
wherein the controller is configured to execute a logic of turning on or off the actuator according to a temperature (via sensor 63, see Paragraph 0074).
 Hashimoto does not positively disclose, in the embodiment relied on, that the sensed temperature is an outdoor temperature and a cooling water temperature of an engine.
However, Hashimoto does teach that such a configuration is an option. Paragraph 0103 explicitly teaches that (emphasis added): “In this example, an oil temperature is measured with use of the oil temperature sensor 63. This is merely an example. For instance, the controller 60 may estimate an oil temperature from the temperature of cooling water of the engine 100 or from the ambient temperature, and the estimated oil temperature may be compared with a reference oil temperature.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the controller of Hashimoto to execute logic of turning on or off the actuator according to an outdoor temperature and a cooling water temperature of an engine, as Hashimoto itself explicitly teaches making such a modification.

Allowable Subject Matter
Claims 1-6 and 17-20 appear to contain allowable subject matter.
Claims 8-16 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747